       Case 5:20-cv-05672-BLF Document 17 Filed 10/06/20 Page 1 of 5



 1   KEKER, VAN NEST & PETERS LLP
     R. JAMES SLAUGHTER - # 192813
 2   rslaughter@keker.com
     R. ADAM LAURIDSEN - # 243780
 3   alauridsen@keker.com
     TAYLOR REEVES - # 319729
 4   treeves@keker.com
     633 Battery Street
 5   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 6   Facsimile:     415 397 7188

 7   Attorneys for Defendant ELECTRONIC ARTS INC.

 8

 9                                 UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12   KEVIN RAMIREZ, on his own behalf and on        Case No. 5:20- cv-05672
     behalf of all others similarly situated,
13                                                  STIPULATED REQUEST AND
                    Plaintiffs,                     [PROPOSED] ORDER TO EXTEND
14                                                  TIME FOR DEFENDANT ELECTRONIC
               v.                                   ARTS INC. TO RESPOND TO
15                                                  PLAINTIFFS’ COMPLAINT
     ELECTRONIC ARTS INC.,
16                                                  Judge:     Hon. Beth Labson Freeman
                    Defendant.
17                                                  Date Filed: August 13, 2020
18                                                  Trial Date: Not Yet Assigned
19
20

21

22

23

24

25

26

27

28

      STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT ELECTRONIC
                        ARTS INC. TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                      Case No. 5:20- cv-05672
     1392700
       Case 5:20-cv-05672-BLF Document 17 Filed 10/06/20 Page 2 of 5



 1                                               STIPULATION

 2              Pursuant to Civil Local Rules 6-1, 6-2, and 7-12, this Stipulation is entered into between

 3   Plaintiff Kevin Ramirez, on behalf of himself and all others similarly situated (“Plaintiffs”), and

 4   Defendant Electronic Arts Inc. (“Defendant”) (collectively the “Parties”) to extend the time for

 5   Defendant to answer, move, or otherwise respond to Plaintiffs’ complaint of August 13, 2020

 6   (“Complaint”). The Parties, through their respective counsel of record, stipulate as follows:

 7              WHEREAS, Plaintiffs filed their Complaint on August 13, 2020;

 8              WHEREAS, Plaintiffs served the Complaint on Defendant on August 20, 2020, setting

 9   Defendant’s deadline to respond to the Complaint as September 10, 2020;

10              WHEREAS, the Parties previously stipulated that the deadline for Defendant to respond

11   to the Complaint would be extended to October 16, 2020, and the Court entered an order

12   approving the Parties’ joint stipulation on September 1, 2020;

13              WHEREAS, on October 5, 2020, the parties met and conferred regarding scheduling in

14   this matter and now jointly stipulate, subject to the Court’s approval, to extend the deadline for

15   Defendant to respond to the Complaint to and including October 30, 2020;

16              WHEREAS, no other events or deadlines have yet been set, so the requested extension

17   will not alter any other deadlines in this case;

18              WHEREAS, good cause exists for this extension to accommodate the schedules of

19   counsel;

20              WHEREAS, nothing herein shall be deemed a waiver of any rights or defenses by the

21   parties.

22              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

23   through their respective counsel, that Defendant’s deadline to answer or otherwise respond to

24   Plaintiffs’ Complaint shall be extended to and including October 30, 2020.

25

26

27

28                                                 1
                 STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                       ELECTRONIC ARTS INC. TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                               Case No. 5:20- cv-05672
     1392700
       Case 5:20-cv-05672-BLF Document 17 Filed 10/06/20 Page 3 of 5



 1   Dated: October 6, 2020                             KEKER, VAN NEST & PETERS LLP

 2
                                                 By:    /s/ R. James Slaughter
 3
                                                        R. JAMES SLAUGHTER
 4                                                      R. ADAM LAURIDSEN
                                                        TAYLOR REEVES
 5
                                                        Attorneys for Defendant
 6                                                      ELECTRONIC ARTS INC.

 7
     Dated: October 6, 2020                             BLOOD HURST & O’REARDON, LLP
 8

 9                                               By:    /s/ Timothy G. Blood
                                                        TIMOTHY G. BLOOD
10                                                      THOMAS J. O’REARDON II
                                                        CRAIG W. STRAUB
11
                                                        Attorneys for Plaintiffs
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                               2
               STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                     ELECTRONIC ARTS INC. TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                       Case No. 5:20- cv-05672
     1392700
       Case 5:20-cv-05672-BLF Document 17 Filed 10/06/20 Page 4 of 5



 1
                                           [PROPOSED] ORDER
 2

 3             Pursuant to this Stipulated Request to Extend Time for Defendant Electronic Arts Inc. to
 4   Respond to Plaintiff’s Complaint, IT IS ORDERED that Defendant’s deadline to answer or
 5   otherwise respond to Plaintiffs’ Complaint shall be extended to and including October 30, 2020.
 6

 7   IT IS SO ORDERED.
 8
      DATED:
                    October 6              , 2020
 9
                                                         HON. BETH LABSON FREEMAN
10                                                       UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                3
                STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                      ELECTRONIC ARTS INC. TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                             Case No. 5:20- cv-05672
     1392700
       Case 5:20-cv-05672-BLF Document 17 Filed 10/06/20 Page 5 of 5



 1                            FILER’S ATTESTATION OF CONCURRENCE

 2             I, R. James Slaughter, attest that I am counsel for Defendant Electronic Arts Inc. Pursuant

 3   to Local Rule 5-1(i)(3), as the ECF user and filer of this document, I attest that concurrence in the

 4   filing of this document has been obtained from its signatories.

 5

 6   Dated: October 6, 2020                                  /s/ R. James Slaughter
                                                             R. James Slaughter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                4
                STIPULATED REQUEST AND [PROPOSED] ORDER TO EXTEND TIME FOR DEFENDANT
                      ELECTRONIC ARTS INC. TO RESPOND TO PLAINTIFFS’ COMPLAINT
                                              Case No. 5:20- cv-05672
     1392700
